Follett, J.
The limitations of time prescribed in section 572, are to prevent a plaintiff, having a defendant in *152actual or constructive imprisonment under an order of arrest, from continuing his imprisonment indefinitely by delaying the entry of his judgment, or by delaying to issue his execution. Before the amendment to this section, plaintiffs sometimes omitted to enter their judgments or to issue their executions for a long period, and thus held the defendants in actual or constructive imprisonment under such order, and it was for the purpose of preventing this abuse that this section was amended.
Under an execution for the collection of less than $500 a defendant may be discharged at any time by giving fourteen days’ notice, and surrendering all his property not exempt by law from execution (Code Civ. Pro. §§ 2202, 2205), and he cannot be imprisoned more than three months (Ib. § 111).* Under an execution for the collection of $500 or more, a defendant may be discharged after he has been imprisoned three months, by giving fourteen days’ notice and surrendering all his property not exempt by law from execution (Code Civ. Pro. §§ 2202, 2205), and he cannot be imprisoned more than six months (Ib. § 111). Section 512 is only applicable in an action in which an order of arrest has been issued.
The motion is denied with costs.

 See Levy v. Salomon, ante, p. 52